FILED
                             NOT FOR PUBLICATION                             MAR 04 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50438

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00714-JFW

   v.
                                                 MEMORANDUM *
 RAFAEL CASTANON-ESPITIA, AKA
 Trigger,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      John F. Walter, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Rafael Castanon-Espitia appeals from his guilty-plea conviction and 57-

month sentence for being an illegal alien found in the United States following



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California,

386 U.S. 738 (1967), Castanon-Espitia’s counsel has filed a brief stating there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




SR/Research                               2                                    08-50438